586 So. 2d 340 (1991)
STATE of Florida, Petitioner,
v.
Louie Anthony SELLERS, Respondent.
No. 77970.
Supreme Court of Florida.
October 10, 1991.
Robert A. Butterworth, Atty. Gen., and Charlie McCoy, Asst. Atty. Gen., Tallahassee, for petitioner.
Nancy A. Daniels, Public Defender, and Glen P. Gifford, Asst. Public Defender, Tallahassee, for respondent.
PER CURIAM.
We have for review Sellers v. State, 578 So. 2d 339 (Fla. 1st DCA 1991), in which the First District Court of Appeal certified direct conflict with Flowers v. State, 567 So. 2d 1055 (Fla. 5th DCA 1990), and Walker v. State, 546 So. 2d 764 (Fla. 5th DCA 1989). We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.
We recently held in Flowers v. State, 586 So. 2d 1058 (Fla. 1991), that legal constraint points are to be assessed once in calculating sentencing scoresheets for offenses committed while on legal constraint. Accordingly, we approve of the decision below.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.